483 So.2d 833 (1986)
Frank J. PRINZING and Marie M. Prinzing, Husband and Wife, Appellants,
v.
JOCKEY CLUB OF NORTH PORT OWNERS ASSOCIATION, INC., a Nonprofit Florida Corporation, Appellee.
No. 85-1460.
District Court of Appeal of Florida, Second District.
February 26, 1986.
*834 W. Eugene Williams, Jr., Venice, for appellants.
James W. Whatley of Kanetsky, Moore, DeBoer, Horlick & Whatley, P.A., Venice, for appellee.
PER CURIAM.
The basic issue on this appeal is whether a television satellite antenna dish constitutes a "structure" as contemplated by deed restrictions applicable to appellants' property. The satellite antenna was constructed on a concrete base and measures approximately fifteen feet high, eleven feet wide, and has a prong/receiver in the center of the dish approximately four feet in length. The applicable deed restriction provides:
No building, fence, wall or other structure shall be commenced, erected or maintained upon the properties, nor shall any exterior addition to or change or alteration therein, including patio covers, be made until the plans, drawn to the appropriate scale, and specifications showing the nature, kind, shape, height, materials and location of the same including exterior color scheme shall have been submitted to and approved in writing as to harmony of external design and location in relation to surrounding structures, topography and vegetation by the Environmental Control Committee. Approval or disapproval of the same shall be made by the Committee and returned to the applicant within a reasonable time, not to exceed 45 days after receipt thereof.
The trial court held that the television antenna constituted a structure as contemplated by the deed restrictions. We agree. See Barrett v. Leiher, 355 So.2d 222 (Fla. 2d DCA 1978).
Affirmed.
CAMPBELL, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.